



Exhibit 10.20


AGILENT TECHNOLOGIES, INC.
2005 DEFERRED COMPENSATION PLAN
(Amended and Restated Effective May 20, 2014)
Section 1.
Establishment and Purpose of Plan.

The Agilent Technologies, Inc. 2005 Deferred Compensation Plan has been amended
and restated effective September 17, 2007; September 15, 2008; October 28, 2009;
January 1, 2011; and most recently as of May 20, 2014. The Plan continues the
program of deferred compensation embodied in the document for the Prior Plan in
a manner designed to comply with the requirements of the American Jobs Creation
Act of 2004. The rules of this Plan document, rather than those of the Prior
Plan Document, will govern new deferrals. The Plan provides deferred
compensation for a select group of management or highly compensated employees as
established in Title I of ERISA.
The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Participant and Agilent, in which the Participant agrees
to give up a portion of the Participant’s current compensation in exchange for
Agilent’s unfunded and unsecured promise to make a payment at a future date, as
specified in Section 6. Agilent retains the right, as provided in Section 13, to
amend or terminate the Plan at any time. Certain capitalized words used in the
text of the Plan are defined in Section 19 in alphabetical order.
Agilent created Keysight Technologies, Inc. (“Keysight”), as a wholly-owned
subsidiary, in order to complete a planned corporate separation of the Keysight
operations (the “Operational Separation”) and subsequent distribution of all
outstanding Keysight common stock to Agilent’s shareholders (the
“Distribution”). According to the terms of the Employee Matters Agreement
entered into by and between Agilent and Keysight (the “Employee Matters
Agreement”), effective no later than the date of Operational Separation,
Keysight will establish a nonqualified deferred compensation plan (the “Keysight
Plan”) with substantially similar terms to the Plan, and Keysight will assume
the portion of the liabilities under this Plan as prescribed in the Employee
Matters Agreement. During the period between the date of Operational Separation
and the date of Distribution, Participants shall participate in this Plan or the
Keysight Plan based on their employment status during that period with either
Agilent or Keysight as determined under the provisions of the Employee Matters
Agreement. Effective as of the date of Distribution, all Participants that are
employed by Keysight (the “Keysight Participants”) will no longer be eligible to
participate or otherwise receive benefits under the Plan and all deferred
compensation benefits earned by such Keysight Participants shall be provided
pursuant to the terms and conditions of the Keysight Plan. Neither the
Operational Separation nor the Distribution shall be treated as a distribution
event under the Plan with respect to any Participant.
Section 2.
Participation in the Plan.

2.1    All Eligible Employees are eligible to defer Base Pay, Bonus, LTPP
Awards, or NES Awards under the Plan. In addition, the Committee may provide
that company contributions may be made to the Plan for the benefit of a
Participant under the terms and conditions as may be specified by Agilent, in
any manner Agilent deems appropriate; provided, however, that any such
contribution shall comply with Section 409A of the Code, and any contribution
made with respect to a Covered Officer must be consistent with the requirements
for deductibility of compensation under Section 162(m) of the Code.
Section 3.
Timing and Amounts of Deferred Compensation.

Eligible Employees shall make elections to participate in the Plan, as follows:
3.1    Base Pay Deferrals.


1
2730.019 #141831
 
 




--------------------------------------------------------------------------------





(a)    Timing of Base Pay Deferral. With respect to a deferral of Base Pay, an
election to defer Base Pay must be made before December 31, or such earlier date
established by Agilent, of the calendar year preceding the calendar year with
respect to which the services associated with such Base Pay are performed, and
in accordance with procedures established by the Agilent. Base Pay deferral
elections shall be irrevocable on the December 31 of the calendar year preceding
the calendar year with respect to which such election pertains, or such earlier
date as Agilent determines in its discretion. Notwithstanding the foregoing, a
new Eligible Employee may make an initial deferral election by the date Agilent
specifies after the individual receives enrollment materials; provided, however,
that such initial deferral election shall be made no later than the 30th day
after the individual becomes an Eligible Employee.
(b)    Amount of Base Pay Deferral. The percentage that will be deferred from
Base Pay for an Eligible Employee is determined as follows:
(i)    The Eligible Employee will elect an annual percentage to be deferred from
Base Pay. The maximum annual percentage of Base Pay that may be deferred each
calendar year is equal to one hundred percent of the amount that Base Pay
exceeds the Eligibility Pay Threshold.
(ii)    The percentage will be converted into an amount per pay period to be
deferred and adjusted as necessary (the “Pay Period Deferral Amount”).
(c)    Special Election Rule for Rehires. In accordance with Treasury Regulation
1.409A-2(a)(7)(ii), an Eligible Employee who was previously eligible to
participate in the Plan may be treated as newly eligible to participate in this
Plan (and, hence, be eligible to make an initial deferral election no later than
the 30th day after he or she again becomes an Eligible Employee rather than
waiting for the next enrollment period provided to all Eligible Employees) if:
(i) all amounts previously deferred under the Plan (or any plan aggregated with
this Plan under Section 409A) by the Eligible Employee have been paid, and on
and before the date of the last payment such Eligible Employee was ineligible to
accrue new benefits after the date of such last payment; or (ii) the Eligible
Employee was ineligible to participate in the Plan (or any plan aggregated with
this Plan under Section 409A) for at least 24 months. If an Eligible Employee is
rehired in the same calendar year, and if he had an election in place for such
calendar year, that election will remain in effect for the remainder of such
calendar year.
3.2    Bonus Deferrals.
(a)    Timing of Bonus Deferral. An election to defer Bonuses must be made
before December 31, or such earlier date established by Agilent, of the calendar
year preceding the calendar year with respect to which the services relating to
the Bonuses are performed, and in accordance with procedures established by
Agilent. Bonus deferral elections shall be irrevocable on the December 31 of the
calendar year preceding the calendar year with respect to which such election
pertains, or such earlier date as Agilent determines in its discretion.
Notwithstanding the foregoing, a Participant may elect to defer Bonuses that are
Performance Based Compensation; provided, however, such election shall not be
made later than six months prior to the end of the applicable performance period
and such election shall be irrevocable as Agilent determines in its discretion
as reflected in the election form. Notwithstanding the foregoing, a new Eligible
Employee may make an initial bonus deferral election by the date Agilent
specifies after the individual receives enrollment materials; provided, however,
that such initial deferral election shall be made no later than the 30th day
after the individual becomes an Eligible Employee and the election may only
apply to compensation paid for services performed after the election.
(b)    Amount of Bonus Deferral. The amount of any bonus an Eligible Employee
may defer must be:
(i)    No more than 95%, of any Bonus to which he or she may become entitled;
and
(ii)    Not more than the amount by which the sum of the Pay-For-Results Bonus,
plus the Participant’s Base Pay for such calendar year, exceeds the Eligibility
Pay Threshold.


2
2730.019 #141831
 
 




--------------------------------------------------------------------------------





The deferral amount must be expressed in terms of a whole percentage point. Once
an election is made by an Eligible Employee to defer any portion of a Bonus, the
appropriate dollar amount will be withheld from the Bonus when this amount would
have otherwise been paid.
3.3    LTPP Award Deferrals and NES Award Deferrals.
(a)    Timing of LTPP Award Deferral. Participants must make an election to
defer an LTPP Award no later than 6 months before the end of the performance
period so long as the LTPP Award meets the definition of Performance Based
Compensation. If the LTPP Award does not meet the definition of Performance
Based Compensation, the election to defer the LTPP Award must be made not later
than: (i) December 31, or such earlier date established by Agilent, of the
calendar year preceding the calendar year with respect to which the services
associated with such LTPP Award are performed, and in accordance with procedures
established by Agilent, or (ii) the 30th day after the individual first becomes
an Eligible Employee and the election may only apply to compensation paid for
services performed after the election. LTPP Award deferral elections shall be
irrevocable as Agilent determines in its discretion as reflected in the election
form.
(b)    Timing of NES Award Deferral. Participants must make an election to defer
a NES Award no later than 6 months before the end of the performance period so
long as the NES Award meets the definition of Performance Based Compensation. If
the NES Award does not meet the definition of Performance Based Compensation,
the election to defer the NES Award must be made not later than: (i) December
31, or such earlier date established by Agilent, of the calendar year preceding
the calendar year with respect to which the services associated with such NES
Award are performed, and in accordance with procedures established by Agilent,
(ii) 30 days after the date of grant, provided that (1) the NES Award is subject
to a forfeiture condition requiring the continued performance of services for a
period of at least 12 months and (2) the election is made at least 12 months in
advance of the earliest date at which the forfeiture condition could lapse, or
(iii) the 30th day after the individual first becomes an Eligible Employee and
the election may only apply to compensation paid for services performed after
the election. NES Award deferral elections shall be irrevocable as Agilent
determines in its discretion as reflected in the election form.
(c)    Amount of Deferral of LTPP Award. An Eligible Employee may defer any
portion, up to 95%, of any LTPP Award to which he or she may become entitled, so
long as the deferral amount is expressed in terms of a whole percentage point;
provided, however, if the percentage results in a fractional share, the number
of Shares deferred shall be rounded up to the nearest whole Share. Once an
election is made by an Eligible Employee to defer any portion of an LTPP Award,
the appropriate Shares will be withheld from the LTPP Award when the Shares
would have otherwise have been distributed.
(d)    Amount of Deferral of NES Award. An Eligible Employee may defer any
portion, up to 95%, of any NES Award to which he or she may become entitled, so
long as the deferral amount is expressed in terms of a whole percentage point;
provided, however, if the percentage results in a fractional share, the number
of Shares deferred shall be rounded up to the nearest whole Share. Once an
election is made by an Eligible Employee to defer any portion of a NES Award,
the appropriate Shares will be withheld from the NES Award when the Shares would
have otherwise have been distributed.
3.4    Employer Contributions. Notwithstanding anything provided in this Section
3 or otherwise in the Plan to the contrary, the Committee shall have the sole
discretion and authority to provide that Employer contributions may be made to
the Plan for the benefit of a Participant under the terms and conditions as may
be specified by Agilent, in any manner Agilent deems appropriate; provided,
however, that any such contribution shall comply with Section 409A of the Code.
Section 4.
Crediting of Deferral Accounts.

Amounts deferred pursuant to Section 3 shall be credited to a Deferral Account
in the name of the Participant. Deferred Amounts arising from deferrals of Base
Pay shall be credited to a Participant’s Base Pay Deferral Account at least
quarterly. Deferrals resulting from amounts credited to a Participant’s Bonus
Deferral Account from the deferral of Bonuses shall be credited to a Bonus
Deferral Account as soon as practicable after such Bonus would otherwise


3
2730.019 #141831
 
 




--------------------------------------------------------------------------------





have been paid. Deferrals resulting from amounts credited to a Participant’s
Deferral Account from the deferral of LTPP Awards or NES Awards shall be
credited to a Participant’s LTPP Deferral Account or NES Deferral Account, as
appropriate, as soon as practicable after such LTPP Award or NES Award would
otherwise have been paid. Any dividends paid on Shares shall be credited to the
LTPP Deferral Account or NES Deferral Account, as appropriate. The Participant’s
rights in the Deferral Account shall be no greater than the rights of any other
unsecured general creditor of Agilent. Deferred Amounts and Earnings thereon
invested hereunder shall for all purposes be part of the general funds of
Agilent. Any payout to a Participant of amounts credited to a Participant’s
Deferral Account is not due, nor are such amounts ascertainable, until the
Payout Commencement Date.
Section 5.
Earnings on the Deferral Account.

5.1    Crediting in General. Amounts in a Participant’s Deferral Account will be
credited at least quarterly with Earnings until such amounts are paid out to the
Participant under this Plan as set forth in Section 6. All Earnings attributable
to the Deferral Account shall be added to the liability of and retained therein
by Agilent. Any such addition to the liability shall be appropriately reflected
on the books and records of Agilent’s Consolidated Group and identified as an
addition to the total sum owing the Participant. The Deferral Account of a
Rollover Participant shall be credited with Earnings at the same time and
accounted for in the same manner as the Deferral Account of a Participant
(regardless of the Rollover Participant’s eligibility to participate in the
Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.
5.2    Hypothetical Investment Options. Except as otherwise provided in this
Section 5.2, and subject to provisions of Section 4, Agilent may, in its
discretion, offer Participants a choice among various Hypothetical Investment
Options on which their Deferral Accounts may be credited. Such a choice is
nominal in nature, and grants Participants no real or beneficial interest in any
specific fund or property. Provision of a choice among Hypothetical Investment
Options grants the Participant no ability to affect the actual aggregate
investments Agilent may or may not make to cover its obligations under the Plan.
Any adjustments Agilent may make in its actual investments for the Plan may only
be instigated by Agilent, and may or may not bear a resemblance to the
Participants’ hypothetical investment choices on an account-by-account basis.
The timing, allowance and frequency of hypothetical investment choices, and a
Participant’s ability to change how his or her Deferral Account is credited, is
within the sole discretion of Agilent.
5.3    Investment Directions. A Participant may direct the deemed investment of
the Participant’s Deferred Amounts among the Hypothetical Investment Options, in
the manner prescribed by Agilent at the time of enrollment or re-enrollment.
Investment elections shall be in such minimum percentage amounts with respect to
each such option as permitted by Agilent. Notwithstanding any other provision of
the Plan to the contrary, all deferrals of non-cash LTPP Awards or NES Awards
shall be deemed to be invested in Shares until such Shares are paid out in
accordance with Section 6.
5.4    Reinvestment Directions. On a daily basis, by instructing a third party
administrator that Agilent selects in its discretion in the manner prescribed, a
Participant may direct the reinvestment of the Participant’s Deferral Accounts
among the various Hypothetical Investment Options; provided, however, that
certain reinvestments may be restricted by Agilent, the third party
administrator or applicable law. A Participant shall specify the reinvestment
amounts of the Participant’s Deferred Account to be invested in such
Hypothetical Investment Options. Reinvestment directions shall be in such
minimum dollar or percentage amounts as permitted by Agilent or the third party
administrator. Notwithstanding any other provision of the Plan to the contrary,
Participants may not direct the reinvestment of their deferral of non-cash LTPP
Awards or NES Awards.
5.5    No Investment Directions. In the event that the Participant fails to
direct his or her investment, a Participant’s Deferral Account shall be credited
with the deemed return on investment in default investment election listed in
Appendix A. Notwithstanding the foregoing, all deferrals of non-cash LTPP Awards
or NES Awards shall be deemed to be invested in Shares.
Section 6.
Payout to the Participants.



4
2730.019 #141831
 
 




--------------------------------------------------------------------------------





6.1    Termination. The form and commencement of benefit may be made in
accordance with the Participant’s election at the time of deferral and this
Section 6.1.
(a)    Form of Payout.
(i)    Prior to January 1, 2008 and if a Participant’s Aggregate Deferral
Account Balance is equal to or greater than $25,000 on the Termination Date, a
Participant making a valid election under this Section 6.1, and whose
Termination Date occurs during the first six (6) months of the calendar year,
may elect to receive either (a) a single lump sum payout in the first pay period
in January of the year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
first pay period in January following the Termination Year. A Participant making
a valid election under this Section 6.1, and whose Termination Date occurs
during the second six (6) months of the calendar year, may elect to receive
either (a) a single lump sum payout in the first pay period in January of the
second year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
first pay period in January of the second year following the Termination Year.
If, however, Participant’s Aggregate Deferral Account Balance is less than
$25,000 on the Termination Date, then the Participant will receive a single lump
sum payout at the first pay period in January following the Termination Year;
provided, that if the Termination Date occurs within the second six months of
the calendar year, payment of such lump sum will be made in the first pay period
in January of the second year following the Termination Year.
(ii)    On or after January 1, 2008 and if a Participant’s Aggregate Deferral
Account Balance is equal to or greater than $25,000 on the Termination Date, a
Participant making a valid election under this Section 6.1, and whose
Termination Date occurs during the first six (6) months of the calendar year,
may elect to receive either (a) a single lump sum payout in January of the year
following the Termination Year, or (b) a payout in annual installments over a
five (5) to fifteen (15) year period beginning in the January following the
Termination Year. A Participant making a valid election under this Section 6.1,
and whose Termination Date occurs during the second six (6) months of the
calendar year, may elect to receive either (a) a single lump sum payout in the
July of the year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning in the July
of the first year following the Termination Year. If, however, Participant’s
Aggregate Deferral Account Balance is less than $25,000 on the Termination Date,
then the Participant will receive a single lump sum payout in January following
the Termination Year; provided, that if the Termination Date occurs within the
second six months of the calendar year, payment of such lump sum will be made in
July following the Termination Year.
(iii)    2008 Special Payout Election on or before December 31, 2008.
Participants who are identified by the Committee, in its sole discretion, may
make a special payment election for their Aggregate Deferral Account Balance in
calendar year 2008; provided that the election is made no later than December
31, 2008. An election made pursuant to this subparagraph (iii) shall be
irrevocable when made and shall be subject to any special administrative rules
imposed by Agilent including rules intended to comply with section 409A of the
Code, and shall not become effective until January 1, 2009. No election under
this subparagraph (iii) shall (A) change the payment date of any distribution
otherwise scheduled to be paid in 2008 or cause a payment to be paid in 2008, or
(B) be permitted after December 31, 2008.
(b)    Commencement of Payout. A Participant making a valid election under this
Section 6.1 may elect a Payout Commencement Date, under either the single lump
sum or the annual installment election addressed in Section 6.1(a), that is the
date determined under Section 6.1(a) plus an additional one (1), two (2) or
three (3) years.
(c)    In-Service Distribution Date. With respect to Base Pay, Bonus, LTPP
Awards or NES Awards earned after December 31, 2010, an Eligible Employee or
Participant may elect pursuant to Section 3 of the Plan to defer Base Pay,
Bonus, LTPP Awards or NES Awards to an In-Service Distribution Account. Agilent,
in its sole discretion, may limit the number of In-Service Distribution Accounts
that Participants may maintain under the Plan at any time. For each In-Service
Distribution Account, the Participant must elect a single In-Service
Distribution Date. A Participant may defer amounts from multiple calendar years
into the same In-Service Distribution Account, provided the Participant does not
defer an amount into an In-Service Distribution Account during a calendar year
in which falls the In-Service Distribution Date for that In-Service Distribution
Account. If an Eligible Employee or Participant elects


5
2730.019 #141831
 
 




--------------------------------------------------------------------------------





to make deferrals to an In-Service Distribution Account, the amount deferred to
the In-Service Distribution Account will be paid to the Participant in a single
lump sum payment on the earlier to occur of the applicable In-Service
Distribution Date, death or Termination.
(d)    Earnings on Deferral Accounts. Whatever the form of payout under Section
6, and whatever the timing of the Payout Commencement Date, the Deferral Account
of a Participant shall continue to be credited with Earnings until all amounts
in such an account are paid out to the Participant.
6.2    Default Form and Commencement of Payout.
(a)    Prior to January 1, 2008, if a valid election under Section 6.1 is not
made, and the Participant’s Aggregate Deferral Account Balance is equal to or
greater than $25,000 on the Termination Date, then the Participant shall receive
his or her payout in annual installments over the fifteen (15) year period
beginning with the first pay period in January following the Termination Year;
provided, that if the Termination Date occurs within the second six months of
the calendar year, payment of such annual installments will begin with the first
pay period in January of the second year following the Termination Year. If,
however, Participant’s Aggregate Deferral Account Balance is less than $25,000
on the Termination Date, then the Participant will receive a single lump sum
payout at the first pay period in January following the Termination Year;
provided, that if the Termination Date occurs within the second six months of
the calendar year, payment of such lump sum will be made in the first pay period
in January of the second year following the Termination Year.
(b)    On or after January 1, 2008, if a valid election under Section 6.1 is not
made, and the Participant’s Aggregate Deferral Account Balance is equal to or
greater than $25,000 on the Termination Date, then the Participant shall receive
his or her payout in annual installments over the fifteen (15) year period
beginning in January following the Termination Year; provided, that if the
Termination Date occurs within the second six months of the calendar year,
payment of such annual installments will begin in July following the Termination
Year. If, however, Participant’s Aggregate Deferral Account Balance is less than
$25,000 on the Termination Date, then the Participant may receive a single lump
sum payout in January following the Termination Year; provided, that if the
Termination Date occurs within the second six months of the calendar year,
payment of such lump sum will be made in July following the Termination Year.
6.3    Death of Participant.
(a)    Prior to January 1, 2008 and if a Participant dies and a valid election
was made under Section 6.1, the Beneficiary will be paid in the same manner as
the Participant would have if he or she Terminated; the date of death shall be
deemed the Termination Date. If the Participant dies and no valid election was
made, and the Participant’s Deferral Account balance is equal to or greater than
$25,000 on the date of death, then the Beneficiary will receive the payout in
annual installments over the fifteen (15) year period beginning in January in
the calendar year following the year of the Participant’s death. If, however,
such Deferral Account balance is less than $25,000 on the date of death, then
the Beneficiary shall receive a single lump sum in January of the year following
the year of death.
(b)    On or after January 1, 2008 and if a Participant dies and a valid
election was made under Section 6.1, the Beneficiary will be paid in the same
manner as the Participant would have if he or she Terminated; the date of death
shall be deemed the Termination Date. If the Participant dies and no valid
election was made, and the Participant’s Deferral Account balance is equal to or
greater than $25,000 on the date of death, then the Beneficiary will receive the
payout in annual installments over the fifteen (15) year period beginning in
January in the calendar year following the year of the Participant’s death. If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum in January of the
year following the year of death.
6.4    Special Rules for Participants with Deferrals of LTPP Awards or NES
Awards. In the event that the payout of a Deferral Account includes payout under
a Participant’s LTPP Deferral Account or NES Deferral Account, then the payout
of an LTPP Deferral Account and/or NES Deferral Account shall be made subject to
such rules and


6
2730.019 #141831
 
 




--------------------------------------------------------------------------------





procedures as may be established by Agilent. However, any such rules and
procedures shall not effect the form or commencement date of the benefit, unless
otherwise required by law.
6.5    Special Rule for Director Service. A Participant will be deemed to have
Terminated if he or she ceases to be an employee of an Employer, but is then a
Director of Agilent.
6.6    Specified Employees. Notwithstanding any other Plan provision, no payment
to a “specified employee” (as defined in Treasury Regulation § 1.409A-1(i))
shall commence earlier than six (6) months after the date of such individual’s
Termination Date (except in the case of a Termination due to death). The
commencement of a validly elected payment should be delayed to the day that is
at least six (6) months after such Termination Date.
6.7    Payments for Rehired Participants. Payments that are being made or are to
be made to a Participant due to his previous Termination shall not be suspended
during a subsequent period of service with Agilent.
Section 7.
Hardship Provision for Unforeseeable Emergencies.

Neither the Participant nor his or her Beneficiary is eligible to withdraw
amounts credited to a Deferral Account prior to the time specified in Section 6.
However, such credited amounts may be subject to early withdrawal if (1) an
unforeseeable emergency occurs that is caused by a sudden and unexpected illness
or accident of the Participant, the Participant’s spouse, the Beneficiary (if
the Beneficiary is a natural person) or of a dependent (as defined in Section
152 of the Code without regard to Section 152(b)(1), (b)(2) or (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant’s control, (2) such circumstances would result in
severe financial hardship to the individual if early withdrawal is not
permitted, and (3) any other requirements established under the Code and
regulations promulgated thereunder, are satisfied. A severe financial hardship
exists only when all other reasonably available financial resources have been
exhausted, including but not limited to (1) reimbursement or compensation by
insurance or otherwise, (2) liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship, or (3) cessation of deferrals under the Plan. Examples of what are not
considered to be unforeseeable emergencies include the need to send a
Participant’s child to college or the desire to purchase a home.
Agilent shall have sole discretion to determine whether to approve any
withdrawal under this Section 7, which amount will be limited to the amount
necessary to meet the emergency. Agilent’s decision is final and binding on all
interested parties. A Participant shall not vote on whether or not he or she is
eligible for such a withdrawal under this Section 7.
Section 8.
Designation of Beneficiary.

The Participant shall, in accordance with procedures established by Agilent, (1)
designate a Beneficiary hereunder, and (2) shall have the right thereafter to
change such designation. No Beneficiary designation shall be effective unless it
is in writing, on the form required by Agilent and provided to the appropriate
person at Agilent prior to the Participant’s death. Notwithstanding the
foregoing, with respect to an employee who became a Plan Participant during the
Transition Period, all existing beneficiary designations on file with the HP
Executive Deferred Compensation Plan or the Prior Plan shall be deemed and
treated as designations under this Plan; provided, however, the last valid
beneficiary designation on file shall govern. In the case of a Participant’s
death, payment due under this Plan shall be made to the designated Beneficiary
or, in the absence of such designation, by will or the laws of descent and
distribution in the Participant’s state of residence at the time of his or her
death.
Section 9.
Limitation on Assignments.

Except to comply with a domestic relations order defined under Treasury
Regulation § 1.409A-3(j)(4)(ii), benefits under this Plan are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishments by creditors of the Participant or the Participant’s
Beneficiary and any attempt to do so shall be void.


7
2730.019 #141831
 
 




--------------------------------------------------------------------------------





Section 10.
Administration.

10.1    Administration by Committee. The Committee, or its delegate, shall
administer the Plan. Notwithstanding any provision of the Plan to the contrary,
no member of the Committee shall be entitled to vote on any matter which would
create a significant risk that such member could be treated as being in
constructive receipt of some or all of his or her Deferral Account. The
Committee, or its delegate, shall have the authority to interpret the Plan, to
establish and revise rules and regulations relating to the Plan and to make any
other determinations that it believes necessary or advisable for the
administration of the Plan. Decisions and determinations by the Committee or its
delegate shall be final and binding upon all parties, including shareholders,
Participants, Beneficiaries and other employees. Except where the Committee has
specifically retained authority under Sections 2.1, 3.4, 18.1 and 19.8 of the
Plan, the officers of Agilent shall perform the administrative responsibilities
under the Plan, including establishing deferral and election procedures and
claims procedures.
10.2    Claims and Appeals. The claims and appeals provisions for the Plan are
set forth in the summary to the Plan that is provided to Participants.
10.3    Books and Records. Books and records maintained for the purpose of the
Plan shall be maintained by the officers and employees of Agilent at its expense
and subject to supervision and control of the Committee.


8
2730.019 #141831
 
 




--------------------------------------------------------------------------------





Section 11.
No Funding Obligation.

Agilent’s Consolidated Group is under no obligation to transfer amounts credited
to the Participant’s Deferral Account to any trust or escrow account, and
Agilent’s Consolidated Group is under no obligation to secure any amount
credited to a Participant’s Deferral Account by any specific assets of Agilent’s
Consolidated Group or any other asset in which Agilent’s Consolidated Group has
an interest. This Plan shall not be construed to require Agilent’s Consolidated
Group to fund any of the benefits provided hereunder nor to establish a trust
for such purpose. Agilent may make such arrangements as it desires to provide
for the payment of benefits, including, but not limited to, the establishment of
a grantor trust or such other equivalent arrangements as Agilent may decide. No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of Agilent’s Consolidated Group nor the rights of the Participants
under the Plan as provided in this document. Neither the Participant nor his or
her estate shall have any rights against Agilent’s Consolidated Group with
respect to any portion of the Deferral Account except as a general unsecured
creditor. No Participant has an interest in his or her Deferral Account until
the Participant actually receives the deferred payment.
Section 12.
Amendment and Termination of the Plan.

Agilent, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent. The Committee may, in its discretion,
terminate the Plan in accordance with Section 409A of the Code and the
regulations promulgated thereunder, for any reason including a Change in
Control. Participants or Beneficiaries will be given notice prior to the
discontinuance of the Plan or reduction of any benefits provided by the Plan.
Notwithstanding any other provision of the Plan, Agilent may without Participant
or Beneficiary consent amend the Plan or change the Plan’s administrative rules
and procedures or modify the terms of a deferral election to comply with Section
409A of the Code.
Section 13.
Tax Withholding.

Agilent’s Consolidated Group may withhold Taxes from any cash payment made or
Shares distributed under the Plan or Bonus plan or arrangement, owing as a
result of any deferral or payment hereunder, as Agilent deems appropriate in its
sole discretion. If, with respect to the pay period within which a deferral,
payment or Bonus is made under the Plan or Bonus plan or arrangement, or the
Participant receives insufficient actual cash compensation to cover such Taxes,
then Agilent’s Consolidated Group may withhold any remaining Taxes owing from
the deferred amount or Participant’s subsequent cash compensation received,
until such Tax obligation is satisfied, or otherwise make appropriate
arrangements with the Participant or Beneficiary for satisfaction of such
obligation.


9
2730.019 #141831
 
 




--------------------------------------------------------------------------------





Section 14.
Applicable Law.

This Plan, and all rights under this Plan, shall be interpreted and construed in
accordance with ERISA, as applicable, and, to the extent not preempted, the law
of the State of California, unless otherwise stated in the Plan. This Plan is
intended to comply, and shall be interpreted as necessary to comply, with
Section 409A of the Code and the regulations promulgated thereunder. Any
provision of the Plan that is noncompliant with Code Section 409A is void or
deemed amended to comply with Code Section 409A. Agilent does not guarantee or
warrant the tax consequences of any payment under this Plan and the Participants
shall in all cases be liable for any taxes due with respect to the Plan.
Section 15.
Notice.

Any written notice to Agilent required by any of the provisions of this Plan
shall be addressed to the chief human resources officer of Agilent or his or her
delegate and shall become effective when it is received.
Section 16.
No Employment Rights.

Nothing in the Plan, nor any action of Agilent pursuant to the Plan, shall be
deemed to give any person any right to remain in the employ of Agilent’s
Consolidated Group or affect the right of Agilent to terminate a person’s
employment at any time and for any reason.
Section 17.
Severability of Provisions.

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.
Section 18.
Rollovers from other Plans.

18.1    Discretion to Accept. The Committee shall have complete authority and
discretion, but no obligation, to allow the Plan to create Deferral Accounts for
Rollover Participants and credit such accounts with amounts to reflect the
Rollover Participant’s deferral account in a Rollover Plan. The amounts credited
to such Deferral Accounts are fully subject to the provisions of this Plan.
Reference in the Plan to such a crediting as a “rollover” or “transfer” of
assets from a Rollover Plan is nominal in nature, and confers no additional
rights upon a Rollover Participant other than those specifically set forth in
the Plan.
18.2    Status of Rollover Participants. A Rollover Participant and his or her
Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he or she has become an Eligible
Employee under the terms of the Plan.
18.3    Payment to Rollover Participants. If at the time of rollover or
transfer, payments from a Rollover Participant’s account in a Rollover Plan have
already commenced from a Rollover Plan, he or she shall continue to receive such
payments in accordance with the form and timing of payment provisions of such
plan. lf a Rollover Participant is not yet eligible to receive payments from the
Rollover Plan at the time of the rollover or transfer, he or she is bound by the
payout provisions of this Plan.
Section 19.
Definitions.

19.1    Agilent means Agilent Technologies, Inc., a Delaware corporation.
19.2    Agilent’s Consolidated Group means Agilent or any business entity within
the Agilent consolidated group


10
2730.019 #141831
 
 




--------------------------------------------------------------------------------





19.3    Aggregate Deferral Account Balance means the sum of the Deferral Account
and any other plan or arrangement with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation § 1.409A-1(c)(2).
19.4    Base Pay means the annual base salary rate of cash compensation for
employees on the U.S. payroll of Agilent, excluding bonuses, incentive
compensation, commissions, overtime pay, Bonuses, severance payments, shift
differential, payments under the Agilent Technologies, Inc. Disability Plan or
any other additional compensation.
19.5    Base Pay Deferral Account means the sub-account of the Deferral Account
that includes (i) the sum of amounts credited to Participant’s Base Pay Deferral
Account under Section 4, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Base Pay Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Base Pay Deferral Account.
19.6    Beneficiary means the person or persons designated by a Participant
pursuant to Section 8, in accordance with and accepted by Agilent, to receive
any amounts payable under the Plan in the event of the Participant’s death.
19.7    Bonus shall have the same meaning as an “Award” as set forth in the
Agilent Technologies, Inc. 2010 Performance-Based Compensation Plan for Covered
Employees (or any successor plan), as amended from time to time, a
Pay-For-Results Bonus, or any other management bonus plan or arrangement that
provides a bonus compensation opportunity to Eligible Employees as defined by
the Committee from time to time. Bonus does not include any sales incentive
compensation or commission.
19.8    Bonus Deferral Account means the sub-account of the Deferral Account
that includes (i) the sum of amounts credited to Participant’s Bonus Deferral
Account under Section 4, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Bonus Deferral Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Bonus Deferral Account.
19.9    Change in Control means the occurrence of any of the following events:
(a)    The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of Agilent to a person or group (as
such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) which will continue the business of Agilent in the future;
or
(b)    A merger or consolidation involving Agilent in which a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires more than 50% of the total voting power of the
outstanding voting securities of Agilent resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of Agilent immediately prior to such merger
or consolidation; or
(c)    The acquisition of ownership in which a person or group (as such terms
are defined or described in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
during the 12-month period ending on the date of the most recent acquisition by
such person or persons at least 30% of the total voting power of the outstanding
voting securities of Agilent.
(d)    A majority of members of Agilent’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of Agilent's Board of Directors before the date of
the appointment or election.
19.10    Code means the Internal Revenue Code of 1986, as amended from time to
time.
19.11    Committee means the Compensation Committee of the Board of Directors of
Agilent or its delegate(s).


11
2730.019 #141831
 
 




--------------------------------------------------------------------------------





19.12    Covered Officer shall have the same meaning as “covered employee” does
under Section 162(m) of the Code.
19.13    Deferral Account means the account balance of a Participant in the Plan
created from Deferred Amounts, any company contributions or from a credit to a
Participant’s account from a Rollover Plan, and the Earnings thereon prior to a
payout to the Participant.
19.14    Deferred Amount means the amount the Participant elects to have
deferred from Base Pay and/or a Bonus, pursuant to Section 3, LTPP Award(s) the
Participant elects to have deferred, NES Award(s) the Participant elects to have
deferred, or company contributions.
19.15    Earnings means the deemed return on investment (or charge on investment
loss) allocated to a Participant’s Deferral Account, based on the return of the
Hypothetical Investment Options.
19.16    Eligible Employee means an employee on the U.S. payroll of Agilent’s
Consolidated Group who has a Base Pay rate plus Pay-For-Results Bonus during the
year in which the election is made as specified in Section 3 equal to or in
excess of the Eligibility Pay Threshold and who Agilent notifies is eligible to
participate in the Plan. Notwithstanding the foregoing, effective as of the date
of Distribution of Keysight, an employee of Keysight is not an Eligible
Employee.
19.17    Eligibility Pay Threshold means the amount defined in Section
401(a)(17) of the Code, as adjusted by the Secretary of the Treasury under
Section 415(d) of the Code, in effect on January 1st of the calendar year for
which amounts are to be deferred.
19.18    Employer means Agilent or any of its affiliates as determined under
Treasury Regulation § 1.409A-1(h)(3).
19.19    ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
19.20    Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.
19.21    HP means Hewlett-Packard Company, a Delaware corporation.
19.22    Hypothetical Investment Options means those investment options listed
in Appendix A of this Plan.  Said options will be determined from time to time
by the officers of Agilent and shall be similar, to the extent practicable, as
determined solely in the discretion of Agilent, to the investment options
offered under the Agilent Technologies, Inc. 401(k) Plan (the “401(k) Plan”),
other than any investment option in Agilent common stock that may be offered
under the 401(k) Plan.
19.23    In-Service Distribution Account means a sub-account of the Deferral
Account, which may include amounts from a Participant’s Base Pay Deferral
Account, Bonus Deferral Account, LTPP Deferral Account and NES Award Account,
that is payable on an In-Service Distribution Date.
19.24    In-Service Distribution Date means a Payout Commencement Date for a
Participant’s In-Service Distribution Account, which date must be either January
1 or July 1 of a calendar year that follows the calendar year in which an amount
was first deferred into the In-Service distribution Account.
19.25    LTPP means the Agilent Technologies, Inc. Long-Term Performance Plan,
as it may be amended from time to time.
19.26    LTPP Award means any award to be delivered to a Participant at the end
of a performance period under the terms of the LTPP.


12
2730.019 #141831
 
 




--------------------------------------------------------------------------------





19.27    LTPP Deferral Account means the sub-account of the Deferral Account
that includes (i) the LTPP Awards credited to Participant’s LTPP Deferral
Account under Section 4, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s LTPP Deferral Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s LTPP Deferral Account.
19.28    NES means the New Executive Stock Award granted to an executive under
the Agilent Technologies, Inc. 1999 Stock Plan, or any successor plan thereto.
19.29    NES Award means any award to be delivered to a Participant at the end
of a performance period under the terms of the NES Agreement.
19.30    NES Deferral Account means the sub-account of the Deferral Account that
includes (i) the NES Awards credited to the Participant’s NES Deferral Account
under Section 4 plus (ii) amounts credited (net of amounts debited) in
accordance with all applicable crediting provisions of this Plan that relate to
the Participant’s NES Deferral Account, less (iii) all distributions made to the
Participant or his Beneficiary pursuant to this Plan that relate to the
Participant’s NES Deferral Account.
19.31    Pay-For Results Bonus means a cash incentive payable pursuant to the
terms and conditions of the Agilent Technologies, Inc. 2009 Performance-Based
Compensation Plan for Non-Covered Employees, as amended from time to time, or
any successor cash incentive plan.
19.32    Participant means any individual who has a Deferral Account under the
Plan or who is receiving or entitled to receive benefits under the Plan. The
term Participant also refers to a Rollover Participant, except where expressly
provided otherwise. Effective as of the date of the Distribution of Keysight, no
Keysight Participant shall be a Participant under the Plan.
19.33    Payout Commencement Date means the date upon which a payment to a
Participant of an amount credited to his or her Deferral Account first
commences.
19.34    Performance Based Compensation means, as defined in Section 409A,
compensation the amount of which, or entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months.
Organizational or individual performance criteria are considered preestablished
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relates, provided that the outcome
is substantially uncertain at the time the criteria are established. At the time
of the deferral election, in order for the election to be in compliance with
Code Section 409A, (i) the Participant must perform services continuously for
the period beginning on the later of the first day of the performance period or
the date the performance criteria are established, and ending on the date of
election with respect to the performance based compensation and (ii) the
election must not be made after the amount of the performance based compensation
becomes reasonably ascertainable.
19.35    Plan means the Agilent Technologies, Inc. 2005 Deferred Compensation
Plan.
19.36    Prior Plan means the Agilent Technologies, Inc. Deferred Compensation
Plan.
19.37    Rollover Participant means an individual with a Deferral Account in the
Plan transferred from a Rollover Plan in accordance with the provisions of
Section 18. The term Rollover Participant may also refer to an individual who
has previously been a Participant in the Plan, or an existing Participant at the
time of transfer.
19.38    Rollover Plan means the nonqualified deferred compensation plan of a
business entity acquired by Agilent through acquisition of a majority of the
voting interest in, or substantially all of the assets of, such entity.
19.39    Shares means shares of the common stock of Agilent.


13
2730.019 #141831
 
 




--------------------------------------------------------------------------------





19.40    Tax or (Taxes) means any federal, state, local, or any other
governmental income tax, employment tax, payroll tax, excise tax, or any other
tax or assessment owing with respect to amounts deferred, any Earnings thereon,
or any payments made to Participants or Beneficiaries under the Plan.
19.41    Termination or Terminates means a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h). A Participant shall not be deemed
to have separated from service if the Participant continues to provide services
to an Employer at an annual rate that is fifty percent or more of the services
rendered, on average, during the immediately preceding three full years of
employment with the Employer (or if employed by the Employer less than three
years, such lesser period); provided, however, that a separation from service
will be deemed to have occurred if a Participant’s service with an Employer is
reduced to an annual rate that is twenty percent or less of the services
rendered, on average, during the immediately preceding three full years of
employment with the Employer (or if employed by the Employer less than three
years, such lesser period).
19.42    Termination Date means the date on which the Participant Terminates
employment.
19.43    Termination Year means the calendar year within which a Participant’s
Termination Date falls.
19.44    Transition Period means the period commencing with the beginning of
Agilent’s Payroll Date, and ending on the Distribution Date (as such terms are
defined in the Master Separation and Distribution Agreement between HP and
Agilent, effective August 12, 1999).
Section 20.
Execution.

IN WITNESS WHEREOF, Agilent has caused this amended and restated Plan to be duly
adopted by the undersigned this 20th day of May, 2014, effective as of May 20,
2014.
Agilent Technologies, Inc.


By: /s/ Marie Oh Huber    
Marie Oh Huber
Senior Vice President, General Counsel and Secretary
Agilent Technologies, Inc.


14
2730.019 #141831
 
 




--------------------------------------------------------------------------------







Appendix A
Investment Options
1.
Domini Social Investment Trust Social Equity Fund – Institutional Class

2.
Fidelity Contrafund – Class K

3.
Fidelity Low-Priced Stock Fund – Class K

4.
Goldman Sachs Small Cap Value Fund - Institutional Class

5.
Harbor Capital Appreciation Fund – Institutional Class

6.
JP Morgan Prime Money Market Fund – Agency Class

7.
PIMCO Total Return Fund – Institutional Class

8.
Templeton Institutional Fund Foreign Equity Series Fund – Primary Shares

9.
Vanguard Balanced Index Fund – Signal Shares

10.
Vanguard Extended Market Index Fund – Institutional Shares

11.
Vanguard Institutional Index Fund – Institutional Plus Shares – DEFAULT FUND

12.
Vanguard Target Retirement Income Fund – Investor Shares

13.
Vanguard Target Retirement 2010 Fund – Investor Shares

14.
Vanguard Target Retirement 2015 Fund – Investor Shares

15.
Vanguard Target Retirement 2020 Fund – Investor Shares

16.
Vanguard Target Retirement 2025 Fund – Investor Shares

17.
Vanguard Target Retirement 2030 Fund – Investor Shares

18.
Vanguard Target Retirement 2035 Fund – Investor Shares

19.
Vanguard Target Retirement 2040 Fund – Investor Shares

20.
Vanguard Target Retirement 2045 Fund – Investor Shares

21.
Vanguard Target Retirement 2050 Fund – Investor Shares

22.
Vanguard Target Retirement 2055 Fund – Investor Shares

23.
Vanguard Target Retirement 2060 Fund – Investor Shares





15
2730.019 #141831
 
 


